Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informality: in line 1, “exact” should be changed to --exactly--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, Applicants recite, “at least two limiters” or “at least four limiters” and the metes and bounds of the claim are unclear.  It is suggested that “at least two limiters” be placed in a single claim and “at least four limiters” be placed in a separate claim.  Applicant may want to recite --the at least one limiter further comprises two limiters-- and in a separate claim, --the at least one limiter further comprises four limiters--.  
In claim 11, page 23, line 9, “the actuator unit” lacks antecedent basis. Furthermore, it is unclear what structure the actuator unit actually actuates?  Clarification is necessary.


Claim Interpretation Not Applied
None of the present claim limitations of the instant application have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claimed structural limitations recite sufficient structure, materials, or acts to perform a claimed function.

                                                    Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hidaka et al (US 2017/0080454) in view of Heo et al (US2012/0148727).
Hidaka provides a coating device capable of transferring viscous coating material (i.e., adhesive or lacquer) comprising framing (not numbered), a transfer roller (1) with a circumferential lateral wall, a drive unit (Fig. 9), a slit nozzle (11), the slit nozzle (11) is at least indirectly connected to framing, wherein an outside contact surface of the lateral wall comprises several depressions (2 ,3), the transfer roller (1) is mounted rotatably about an axis of rotation, the drive unit is configured to drive the transfer roller (1) such that the transfer roller rotates about the axis of rotation (Fig. 9, arrow), wherein the slit nozzle (11) comprises a supply connection (26), a nozzle-cavity (25), a slit-shaped nozzle-channel (area 25 to area 12) and at least one limiter (27a), wherein the supply connection (26) is coupled to the nozzle-cavity (25) for supplying lacquer to the nozzle-cavity, wherein nozzle-channel extends from the nozzle-cavity to a muzzle end (12), which is formed by the slit nozzle at the end of the nozzle-channel and configured for dispensing coating material, wherein the muzzle end (12) of the slit nozzle is arranged contactless or in direct contact with the outside contact surface for dispensing coating material into respective depressions (2, 3), and wherein the transfer roller (1) is configured to roll with the outside contact surface on a work surface of a work piece for transferring the coating material from the depressions to the work surface of the work piece (see Fig. 9).  Hidaka is silent concerning the at least one limiter configured to adjust a cross-section in a restriction area of the nozzle-channel.  However, Heo provides a coating device capable of transferring viscous coating material (i.e., adhesive or lacquer) including a slit nozzle combined with at least one limiter controllable by at least one dedicated actuator to adjust the size (i.e., cross-section) of the slit nozzle outlet as evidenced by (see abstract; [0032-0036]; see Figs. 1-6).  In light of the teachings 
Regarding claim 2, the device as defined by the combination above would provide for at least one limiter at the muzzle end of the nozzle-channel.  
Regarding claim 3, the device as defined by the combination above would provide for at least one limiter 5to be displaced to reduce the cross-section in the restriction area of the nozzle- channel.  
Regarding claim 4, the device as defined by the combination above would provide for the at least one limiter disposed between the muzzle end of the nozzle-channel and the nozzle-cavity.  
Regarding claim 5, the device as defined by the combination above would provide for at least one actuator/actuator unit (80; [0032]) indirectly connected to the at least one limiter and set forth to displace the at least one limiter.  
Regarding claim 6, the device as defined by the combination above would provide for the15 slit nozzle comprising plural limiters.  
Regarding claim 7, the device as defined by the combination above would provide for at least one actuator/actuator unit (80; [0032]) indirectly connected to the at least one limiter and set forth to displace the at least one limiter.  This arrangement would allow for limiters aligned along the width of the nozzle channel.  

Regarding claim 9, the use of suitable limiters displaced to reduce the cross-section in the restriction area of the nozzle-channel in form of rod members, flaps, lever arms, membranes, inflatable bellows or inflatable tubes would be within the purview of one skilled in the art.
Regarding claim 10, the use of a single limiter in the device as defined by the combination above to render less parts and to thereby lower manufacturing costs would be within the purview of one skilled in the art.
Regarding claim 11, Hidaka provides a coating device capable of transferring viscous coating material (i.e., adhesive or lacquer) comprising framing (not numbered), a transfer roller (1) with a circumferential lateral wall, a drive unit (Fig. 9), a slit nozzle (11), the slit nozzle (11) is at least indirectly connected to framing, wherein an outside contact surface of the lateral wall comprises several depressions (2 ,3), the transfer roller (1) is mounted rotatably about an axis of rotation, the drive unit is configured to drive the transfer roller (1) such that the transfer roller rotates about the axis of rotation (Fig. 9, arrow), wherein the slit nozzle (11) comprises a supply connection (26), a nozzle-cavity (25), a slit-shaped nozzle-channel (area 25 to area 12) and at least one limiter (27a), wherein the supply connection (26) is coupled to the nozzle-cavity (25) for supplying lacquer to the nozzle-cavity, wherein nozzle-channel extends from the nozzle-cavity to a muzzle end (12), which is formed by the slit nozzle at the end of the nozzle-channel and configured for dispensing coating material, wherein the muzzle end (12) of the slit nozzle is arranged contactless or in direct contact with the outside contact surface for dispensing coating material into respective depressions (2, 3), and wherein the transfer roller (1) is configured to roll 
Regarding claims 12 and 13, the device as defined by the combination above would provide for the sensor to suitably detect thickness of coating material transferred to a desired surface whether that surface be of the transfer roller or of the work surface of the work piece.
Regarding claim 14, the device as defined by the combination above would provide for at least one or more limiters, actuator/actuator unit, and alignment of the limiters aligned along the width of the nozzle channel.  
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hidaka et al (US 2017/0080454) in view of Loukusa et al (US2012/0313274).
Hidaka provides a coating device capable of transferring viscous coating material (i.e., adhesive or lacquer) comprising framing (not numbered), a transfer roller (1) with a circumferential lateral wall, a drive unit (Fig. 9), a slit nozzle (11), the slit nozzle (11) is at least indirectly connected to framing, wherein an outside contact surface of the lateral wall comprises several depressions (2 ,3), the transfer roller (1) is mounted rotatably about an axis of rotation, the drive unit is configured to drive the transfer roller (1) such that the transfer roller rotates about the axis of rotation (Fig. 9, arrow), wherein the slit nozzle (11) comprises a supply connection (26), a nozzle-cavity (25), a slit-shaped nozzle-channel (area 25 to area 12) and at least one limiter (27a), wherein the supply connection (26) is coupled to the nozzle-cavity (25) for supplying lacquer to the nozzle-cavity, wherein nozzle-channel extends from the nozzle-cavity to a muzzle end (12), which is formed by the slit nozzle at the end of the nozzle-channel and configured for dispensing coating material, wherein the muzzle end (12) of the slit nozzle is arranged contactless or in direct contact with the outside contact surface for dispensing coating material into respective depressions (2, 3), and wherein the transfer roller (1) is configured to roll with the outside contact surface on a work surface of a work piece for transferring the coating material from the depressions to the work surface of the work piece (see Fig. 9).  Hidaka is silent concerning the at least one limiter configured to adjust a cross-section in a restriction area of the nozzle-channel.  However, Loukusa provides a coating device capable of transferring viscous coating material (i.e., adhesive or lacquer) including a slit nozzle combined with at least one limiter (i.e., rod, 22 [0031-0033]) controllable by at least one dedicated actuator (i.e., 200) to adjust the size (i.e., cross-section) of the slit nozzle outlet as evidenced by (see abstract; [0005-0007; 0031-0039]; see Figs. 1-12).  In light of the teachings of Loukusa, it would have been 
Regarding claim 2, the device as defined by the combination above would provide for at least one limiter at the muzzle end of the nozzle-channel.  
Regarding claim 3, the device as defined by the combination above would provide for at least one limiter 5to be displaced to reduce the cross-section in the restriction area of the nozzle- channel.  
Regarding claim 4, the device as defined by the combination above would provide for the at least one limiter disposed between the muzzle end of the nozzle-channel and the nozzle-cavity.  
Regarding claim 5, the device as defined by the combination above would provide for at least one actuator/actuator unit (see Loukusa; 200; [0033-0039]) indirectly connected to the at least one limiter and set forth to displace the at least one limiter.  
Regarding claim 6, the device as defined by the combination above would provide for the15 slit nozzle comprising plural limiters.  
Regarding claim 7, the device as defined by the combination above would provide for at least one actuator/actuator unit (see Loukusa; 200) indirectly connected to the at least one limiter and set forth to displace the at least one limiter.  This arrangement would allow for limiters aligned along the width of the nozzle channel.  

Regarding claim 9, the use of suitable limiters displaced to reduce the cross-section in the restriction area of the nozzle-channel in form of rod members, flaps, lever arms, membranes, inflatable bellows or inflatable tubes would be within the purview of one skilled in the art.
Regarding claim 10, the use of a single limiter in the device as defined by the combination above to render less parts and to thereby lower manufacturing costs would be within the purview of one skilled in the art.
Regarding claim 11, Hidaka provides a coating device capable of transferring viscous coating material (i.e., adhesive or lacquer) comprising framing (not numbered), a transfer roller (1) with a circumferential lateral wall, a drive unit (Fig. 9), a slit nozzle (11), the slit nozzle (11) is at least indirectly connected to framing, wherein an outside contact surface of the lateral wall comprises several depressions (2 ,3), the transfer roller (1) is mounted rotatably about an axis of rotation, the drive unit is configured to drive the transfer roller (1) such that the transfer roller rotates about the axis of rotation (Fig. 9, arrow), wherein the slit nozzle (11) comprises a supply connection (26), a nozzle-cavity (25), a slit-shaped nozzle-channel (area 25 to area 12) and at least one limiter (27a), wherein the supply connection (26) is coupled to the nozzle-cavity (25) for supplying lacquer to the nozzle-cavity, wherein nozzle-channel extends from the nozzle-cavity to a muzzle end (12), which is formed by the slit nozzle at the end of the nozzle-channel and configured for dispensing coating material, wherein the muzzle end (12) of the slit nozzle is arranged contactless or in direct contact with the outside contact surface for dispensing coating material into respective depressions (2, 3), and wherein the transfer roller (1) is configured to roll 
Regarding claims 12 and 13, the device as defined by the combination above would provide for the sensor to suitably detect thickness of coating material transferred to a desired surface whether that surface be of the transfer roller or of the work surface of the work piece.
Regarding claim 14, the device as defined by the combination above would provide for at least one or more limiters, actuator/actuator unit, and alignment of the limiters aligned along the width of the nozzle channel.  
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hidaka et al (US 2017/0080454) in view of Kamikihara (US 6,344,088; English Equivalent to DE 69924956).
Hidaka provides a coating device capable of transferring viscous coating material (i.e., adhesive or lacquer) comprising framing (not numbered), a transfer roller (1) with a circumferential lateral wall, a drive unit (Fig. 9), a slit nozzle (11), the slit nozzle (11) is at least indirectly connected to framing, wherein an outside contact surface of the lateral wall comprises several depressions (2 ,3), the transfer roller (1) is mounted rotatably about an axis of rotation, the drive unit is configured to drive the transfer roller (1) such that the transfer roller rotates about the axis of rotation (Fig. 9, arrow), wherein the slit nozzle (11) comprises a supply connection (26), a nozzle-cavity (25), a slit-shaped nozzle-channel (area 25 to area 12) and at least one limiter (27a), wherein the supply connection (26) is coupled to the nozzle-cavity (25) for supplying lacquer to the nozzle-cavity, wherein nozzle-channel extends from the nozzle-cavity to a muzzle end (12), which is formed by the slit nozzle at the end of the nozzle-channel and configured for dispensing coating material, wherein the muzzle end (12) of the slit nozzle is arranged contactless or in direct contact with the outside contact surface for dispensing coating material into respective depressions (2, 3), and wherein the transfer roller (1) is configured to roll with the outside contact surface on a work surface of a work piece for transferring the coating material from the depressions to the work surface of the work piece (see Fig. 9).  Hidaka is silent concerning the at least one limiter configured to adjust a cross-section in a restriction area of the nozzle-channel.  However, Kamikihara provides a coating device capable of transferring viscous coating material (i.e., adhesive or lacquer) including a slit nozzle combined with at least one limiter (i.e., movable part 18; col. 5, lines 31-46) controllable by at least one dedicated actuator (i.e., 15/16) to adjust the size (i.e., cross-section) of the slit nozzle outlet as evidenced by (see abstract; Figs. 1-21).  In light of the teachings of Kamikihara, it would have been obvious to one 
Regarding claim 2, the device as defined by the combination above would provide for at least one limiter at the muzzle end of the nozzle-channel.  
Regarding claim 3, the device as defined by the combination above would provide for at least one limiter 5to be displaced to reduce the cross-section in the restriction area of the nozzle- channel.  
Regarding claim 4, the device as defined by the combination above would provide for the at least one limiter disposed between the muzzle end of the nozzle-channel and the nozzle-cavity.  
Regarding claim 5, the device as defined by the combination above would provide for at least one actuator/actuator unit (see Kamikihara; 15/16; see for example Fig. 2) indirectly connected to the at least one limiter and set forth to displace the at least one limiter.  
Regarding claim 6, the device as defined by the combination above would provide for the15 slit nozzle comprising plural limiters.  
Regarding claim 7, the device as defined by the combination above would provide for at least one actuator/actuator unit (see Kamikihara; 15/16; see for example Fig. 2) indirectly connected to the at least one limiter and set forth to displace the at least one limiter.  This arrangement would allow for limiters aligned along the width of the nozzle channel.  
Regarding claim 8, the device as defined by the combination above would provide for the actuator/actuator unit (see Kamikihara; 15/16; see for example Fig. 2) comprising for each 
Regarding claim 9, the use of suitable limiters displaced to reduce the cross-section in the restriction area of the nozzle-channel in form of rod members, flaps, lever arms, membranes, inflatable bellows or inflatable tubes would be within the purview of one skilled in the art.
Regarding claim 10, the use of a single limiter in the device as defined by the combination above to render less parts and to thereby lower manufacturing costs would be within the purview of one skilled in the art.
Regarding claim 11, Hidaka provides a coating device capable of transferring viscous coating material (i.e., adhesive or lacquer) comprising framing (not numbered), a transfer roller (1) with a circumferential lateral wall, a drive unit (Fig. 9), a slit nozzle (11), the slit nozzle (11) is at least indirectly connected to framing, wherein an outside contact surface of the lateral wall comprises several depressions (2 ,3), the transfer roller (1) is mounted rotatably about an axis of rotation, the drive unit is configured to drive the transfer roller (1) such that the transfer roller rotates about the axis of rotation (Fig. 9, arrow), wherein the slit nozzle (11) comprises a supply connection (26), a nozzle-cavity (25), a slit-shaped nozzle-channel (area 25 to area 12) and at least one limiter (27a), wherein the supply connection (26) is coupled to the nozzle-cavity (25) for supplying lacquer to the nozzle-cavity, wherein nozzle-channel extends from the nozzle-cavity to a muzzle end (12), which is formed by the slit nozzle at the end of the nozzle-channel and configured for dispensing coating material, wherein the muzzle end (12) of the slit nozzle is arranged contactless or in direct contact with the outside contact surface for dispensing coating material into respective depressions (2, 3), and wherein the transfer roller (1) is configured to roll with the outside contact surface on a work surface of a work piece for transferring the coating 
Regarding claims 12 and 13, the device as defined by the combination above would provide for the sensor to suitably detect thickness of coating material transferred to a desired surface whether that surface be of the transfer roller or of the work surface of the work piece.
Regarding claim 14, the device as defined by the combination above would provide for at least one or more limiters, actuator/actuator unit, and alignment of the limiters aligned along the width of the nozzle channel.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patent sets forth the state in the art of a slot nozzle/transfer roller combination:  Kitagawa (JP60250936).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                            
le
8/27/2021